DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/109,307, filed on August 22, 2018. In response to Examiner's Final Rejection of July 14, 2021, Applicant on October 08, 2021, amended Claims 1, 9, and 17 and cancelled Claims 2, 3, 10, 11, 18 and 19. Claims 1, 4, 6, 9, 12, 14, 17 and 20-26 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/08/2021 and 11/03/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby withdrawn pursuant to Applicants amendments to claims 1, 9 and 17. 

Response to Arguments
Applicant's Arguments/Remarks filed October 08, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed October 08, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant states to the extent that the Office continues to argue that the claimed invention is "directed to" a judicial exception, Applicant, nevertheless, asserts that the pending claims contain an inventive concept. The pending claims focus on a specific means or method that improves configuration of resource transfer requests based on data analytics and pattern detection implemented using machine learning techniques. 

In response, Examiner respectfully disagrees. Applicant is respectfully reminded that novelty and non-obviousness, have no bearing on whether a claim recites an abstract idea. The Federal Circuit has made this clear -rejecting an argument substantially similar to Applicants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an 

Regarding the 35 U.S.C. 101 rejection, Applicant states the Office states that the general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Applicant respectfully disagrees. A claim that is directed to improving the functionality of one tool (e.g., reconfiguration of requests) that is part of an existing system does not necessarily need to recite how that tool is applied in the overall system in order to constitute a technological improvement that is patent-eligible. Rather, to determine whether the claims here are non-abstract, the more relevant inquiry is "whether the claims in th[is] patent[ ] focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke processes and machinery." McRO, 837 F.3d at 1314; cf. Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (finding claims to be directed to a patent-ineligible abstract idea because "the focus of the claims [wa]s not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools").
Applicant further states in the present case, the pending claims recite a sufficiently specific implementation (i.e., modifying the configuration of resource transfer request transmission) of an existing tool (i.e., reconfiguration of requests) that improves the functioning of the overall technological process of optimizing print and mail services to ensure effective communications over any delivery channel by optimizing each phase of document presentment McRO, 837 F.3d at 1313- 16; Ancora, 908 F.3d at 1348-49. Importantly, the claims recite a specific solution for accomplishing that goal-i.e., using machine learning techniques. Id. at 1349; Finjan, 879 F.3d at 1305-06; SAP America Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018). In so doing, the claims sufficiently capture the inventors' asserted technical contribution to the prior art. 
In view of the foregoing, Applicant respectfully asserts that the pending claims contain an inventive concept. Therefore, Applicant respectfully requests that the Office remove the rejections under 35 U.S.C. § 101.

In response, Examiner respectfully disagrees. As stated above, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Examiner finds the reconfiguration of request and optimizing print and mail services to ensure effective communication over any delivery channel by optimizing each phase of document presentment and fulfillment are considered improvements to an existing business process and thus, are directed to the abstract idea. Applicant has not identified any details in specification regarding an improvement to machine learning itself. Therefore Examiner maintains the machine learning is solely used a tool (similar to the recited processing device coupled to a non-transitory storage device) to perform the instructions of the abstract idea. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 21 and 22 are directed towards a system, claims 9, 12, 14, 23 and 24 are directed towards a computer program product and claims 17, 20, 25 and 26 are directed towards a method, which are among the statutory categories of invention.
Claims 1, 4, 6, 9, 12, 14, 17 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite re-configuring resource transfer requests based on pattern analytics.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine one or more resource transfers executed by one or more users, wherein the one or more resource transfers are executed in response to one or more resource transfer requests, wherein the one or more resource transfer requests comprises at least a periodic financial statement, and wherein the one or more resource transfers comprises at least a distribution of funds made by the user in response to the period financial statement; aggregate information associated with the one or more resource transfers executed by the one or more users from one or more sources, wherein the information comprises at least an amount of time that has lapsed between the user receiving the one or more resource transfers and executing the distribution of funds in response, one or more communication channels used by the user for the one or more resource transfers, and a transfer amount associated with the one or more resource transfers, wherein information retrieved from each of the one or more sources is associated with a unique format; transform the information, wherein transforming further 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a processing device coupled to a non-transitory storage device at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Additionally, claim 1 recites initiating machine learning algorithms on the transformed information. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including non-transitory storage device, processing device, computer program product, non-transitory computer-readable medium, apparatus and computer amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0041]; [0061]-
Regarding the dependent claims, dependent claims 4, 6, 12, 14 and 20 recites communication channels used as tools to perform the resource transfers of the abstract idea; see MPEP 2106.05(f). Additionally, Claims 6, 14 and 21-26 recite steps that further narrow the abstract idea. Therefore claims 4, 6, 12, 14 and 20-26 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Reasons Claims are Patentably Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed October 08, 2021, in particular pg. 11-12 regarding the Nadalin, Thampy and Unser references. Examiner analyzed claim 1 (similarly claims 9 and 17) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest: 
Claim 1 (similarly claims 9 and 17) 
“…
re-configure the one or more resource transfer requests based on at least the pattern associated with the one or more resource transfers executed by the one or more users, wherein re-configuring further comprises grouping the one or more resource transfer requests to be transmitted to the one or more users based on at least the geographic region associated with the one or more users and the likelihood of the user executing the distribution of funds in full in response to the periodic financial statement”

Bhandari et al. (US 20170124631 A1) teaches predictive modeling (see par. 0002). In particular, the billing system applies the predictive model and determines an increased likelihood that the purchaser will pay the invoices late for order if the invoices are sent less than fourteen days before the desired pay date. To reduce the likelihood of late payment by the purchaser, the billing system provides instructions to the user to send the invoices twenty-one days before the desired pay date. Similar to the ordering system, the billing system may require that the user execute the instructions (see par. 0031). 
Raw et al. (US 20200058025 A1) teaches a payment recovery platforms (see par. 0002). In particular, using machine learning to train and/or generate models for classification or prediction of one or more attributes, for example, recognizing payment-related patterns of a user (e.g., a payee or payor) or recognizing payment-related patterns amongst users (e.g., types of payments made by multiple payees to a single payor). Payment patterns can include typical (or other threshold appropriateness indicator) account numbers, transaction amounts, transaction participants, temporal indicators (e.g., time, date, relative temporal indicators such as order of transactions completed or processed), location, other attribute, and/or combination of same, for example, across one or more players (e.g., payors, payees) or actions (e.g., transactions, payments). In some embodiments, the classification models are trained on one or more of the following extracted features from data: payee, payor, amount paid, account number paid to, and/or, for training purposes, the type of error (e.g., incorrect account, amount, or payor) associated with the data (see par. 0022). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams III et al. (US 20190287168 A1) – The system may identify current and historical data for the accounts receivables of the customer institution (i.e., any data that can be analyzed to identify trends in payment amounts, payment dates, delays, and the like). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624